Citation Nr: 9900046	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date, prior to August 28, 
1991, for an award of special monthly pension based on the 
need for the regular aid and attendance of another person.  

2.  Entitlement to authorization for medical services in non-
Department of Veterans Affairs facilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to December 
1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

When this case was originally before the Board in March 1997, 
the Board denied, in pertinent part, the appellant's claim of 
entitlement to an effective date, prior to August 28, 1991, 
for an award of special monthly pension based on the need for 
the regular aid and attendance of another person and the 
claim of entitlement to authorization for medical services in 
non-Department of Veterans Affairs facilities.  

However, in October 1998, the United States Court of Veterans 
Appeals (Court) reversed and remanded the Board's March 1997 
decision regarding the claim of entitlement to an effective 
date prior to August 28, 1991, for the award of special 
monthly pension based on the need for the regular aid and 
attendance of another person.  The Court directed the Board 
to grant an effective date of February 16, 1989, for the 
award of the special monthly pension.

By its October 1998 decision, the Court also remanded the 
issue of entitlement to authorization for medical services in 
non-Department of Veterans Affairs facilities for re-
adjudication by the Board based on a failure to provide 
adequate reasons and bases for denying the claim.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he should be granted an earlier 
effective date for the award of special monthly pension based 
on his need for the regular aid and attendance of another 
person.  On the premise that VA failed to prosecute the 
veteran's claim properly back in 1989, he feels he is 
entitled to the pertinent award back to February 16. 1989, 
when his claim was first received.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports a 
grant of an effective date of February 16, 1989, for an award 
of special monthly pension based on the need for the regular 
aid and attendance of another person.


FINDINGS OF FACT

1.  The veteran's application for an award of special monthly 
pension based on the need for the regular aid and attendance 
of another person was received at the RO on February 16, 
1989.

2.  The Board, in a decision dated in August 1994, held that 
the veteran was so helpless as to require the regular aid and 
attendance of other individuals.

3.  The Court, in October 1998, directed the Board to grant 
an effective date of February 16, 1989 for the award of 
special monthly pension.


CONCLUSION OF LAW

The requirements for an effective date for the award of 
special monthly pension based on the need for the regular aid 
and attendance of another person are met as of February 16, 
1989.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran applied for special monthly pension based on the 
need for the regular aid and assistance of another person on 
February 16, 1989, by submitting a report of examination for 
aid and attendance status.

The Board, in a decision dated in August 1994, held that the 
veteran was so helpless as to require the regular aid and 
attendance of other individuals.

The effective date of an award, in this case an award of 
special monthly pension based on the need for regular aid and 
attendance, based on a new claim, or a claim for an increase 
in compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.401.

In October 1998, the Court held that the effective date of 
the grant of special monthly pension should be February 16, 
1989.


ORDER

An effective date of February 16, 1989, for the award of 
special monthly pension based on the need for the regular aid 
and attendance of another person is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.  


REMAND

In its decision of October 1998, Court directed, in pertinent 
part, that the issue of entitlement to authorization for 
medical services in non-Department of Veterans Affairs 
facilities be remanded to the Board as the Board had failed 
to address the veteran's contention that it was a hardship 
for him to travel to the nearest VA medical facility for 
treatment.

In his substantive appeal, dated in October 1995, the veteran 
acknowledged that he lived within 25 miles of the Portland, 
Oregon, VA Medical Center and Outpatient Clinic.  However, he 
indicated that his medical disabilities were such that it was 
extremely difficult for him to travel to the VA facility.  He 
reported that he used a wheelchair and also was required to 
carry an oxygen bottle.  Trips to the nearest VA facility 
were reported to be a real hardship.

Review of the claims file evidences the fact the originating 
agency, the Portland VA Medical Center, as well as the Board 
failed to address the veteran's contention that it would be a 
hardship for him to travel to the nearest VA medical facility 
for treatment.  Inasmuch as this matter involves a question 
of medical judgment, the Board is of the opinion that 
additional development would be helpful.  Accordingly, the 
Board finds the issue of entitlement to authorization for 
medical services in non-Department of Veterans Affairs 
facilities should be remanded to obtain a medical opinion as 
to this matter and to afford the originating agency an 
opportunity to readjudicate this matter.

Accordingly, the case is REMANDED for the following actions:

The Portland VA Medical Center should 
refer the records in this case to an 
appropriate medical specialist for an 
opinion as to the degree of hardship 
involved in the veterans travel from his 
home to the nearest VA medical facility.  
Thereafter, the originating agency should 
readjudicate the issue of the veterans 
entitlement to authorization for medical 
services in non-Department of Veterans 
Affairs facilities.  If the decision is 
adverse to the veteran, the originating 
agency must issue a supplemental 
statement of the case which addresses all 
the veteran's contentions, including the 
allegation that traveling to the nearest 
VA facility for treatment constitutes 
hardship.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
